Case 3:19-cv-01244-JPG Document 31-1 Filed 03/10/20 Page 1 of 2 Page ID #86




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS



     AUSTIN COLEMAN                                    CIVIL NO. 3:19-CV-1244-JPG
            Plaintiff,
                                                       CJRA TRACK: Track B
                           vs
                                                       JURY TRIAL: February 22, 2021
     FILIMON GHEBREMEHARI, et al.,
            Defendants.                                JUDGE: J. Phil Gilbert

                       AMENDED JOINT REPORT OF PARTIES
                AND PROPOSED SCHEDULING AND DISCOVERY ORDER
Pursuant to Federal Rule of Civil Procedure 26(t) and SOIL-LR 16.2(a), an initial conference of
the parties was held on January 30, 2020 with attorneys and/or unrepresented parties Michael
Shinsky for Plaintiff and Audrey Bentz for Defendants participating. Per the Court's instruction,
the Parties have discussed the dates further and are submitting the following Amended Joint
Report.

SCHEDULING AND DISCOVERY PLANS WERE DISCUSSED AND AGREED TO
AS FOLLOWS:

       1.        Initial interrogatories and requests to produce, pursuant to Federal Rules of Civil
                 Procedure 33 and 34 shall be served on opposing parties by February 28, 2020.

       2.        Plaintiffs deposition shall be taken by May 29, 2020.

       3.        Defendant's deposition shall be taken by June 30, 2020.

       4.        Motions to amend the pleadings, including the commencement of a third party
                 action, shall be filed by May 8, 2020 (which date shall be no later than 90 days
                 following the Scheduling and Discovery conference).

       5.        Expert witnesses shall be disclosed, along with a written report prepared and signed
                 by the witness pursuant to Federal Rule of Civil Procedure 26(a)(2), as follows:
                 Plaintiffs expert(s): July 31, 2020.
                 Defendant's expert(s): August 31, 2020.
                 Third Party expert(s): Not applicable.

       6.        Depositions of expert witnesses must be taken by:
                 Plaintiffs expert(s): September 18, 2020.
Case 3:19-cv-01244-JPG Document 31-1 Filed 03/10/20 Page 2 of 2 Page ID #87




           Defendant's expert(s): October 9, 2020.
           Third Party expert(s): Not applicable.

     7.    The parties CERTIFY that they have discussed, in particular, the proportionality
           of discovery, the burden and expense associated with discovery, and the discovery
           of electronically stored information (ESI). The parties    •
                                                                     do IZI do not anticipate a
           need for an ESI protocol. The parties shall submit to the Court any joint proposed
           ESI protocol no later than Not applicable. (The protocol shall contain mechanisms
           for addressing necessary topics concerning ESI to include sources of information,
           search terms, format of production and preservation ofESI by both Plaintiff(s) and
           Defendant(s)).

     8.    Discovery shall be completed by October 9, 2020 (which date shall be no later than
           115 days before the first day of the month of the presumptive trial month or the
           first day of the month of the trial setting). Any written interrogatories or request for
           production served after the date of the Scheduling and Discovery Order shall be
           served by a date that allows the served parties the full 30 days as provided by the
           Federal Rules of Civil Procedure in which to answer or produce by the discovery
           cut-off date.

     9.    All dispositive motions shall be filed by October 23. 2020 (which date shall be no
           later than 100 days before the first day of the month of the presumptive trial month
           or the first day of the month of the trial setting). Dispositive motions filed after this
           date will not be considered by the Court.

     10.   The parties are reminded that, prior to filing any motions concerning discovery,
           they must first meet and confer relating to any discovery disputes and then contact
           the Court to arrange a telephone discovery dispute conference if they are unable to
           resolve their dispute. If the dispute cannot then be resolved in the first telephonic
           conference, the Court will establish, with the input of the parties, the mechanism
           for submitting written positions to the Court on an expedited basis.

     DATED: February 16, 2020


                                                   Isl Michael Shinsky
                                                   Attomey(s) for Plaintiff(s)

                                                   Isl Audrey K. Bentz
                                                   Attomey(s) for Defendant(s)
